DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on February 12 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Edgelit Light Guide Device with Prisms Forming First and Second Sub Patterns.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention, and uses phrases which could be implied.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A display includes a light guide plate having an incident edge surface and an output surface; a plurality of light sources arranged opposed to the incident edge surface; and a plurality of prisms arranged in a main pattern on a surface, each prism having a reflective surface configured to reflect light from any of the plurality of light towards the output surfaceof the main pattern, is different from a curvature of the reflective surface  of the main pattern. 

Claim Objections
Claims 1-4 are objected to because they appear to be substantially narrative in form using overly intricate or verbose language which might be considered unclear, and include many grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as it is not clear if the “at least one pattern” (see line 3) is a required structural element, or feature, of the claimed invention (as implied by the phrase “plurality of prism arranged in the pattern” in line 9), or merely one of the images the claimed display device is intended to display (as suggested by the use of “configured to” in line 3).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “at least one pattern” as a required structural feature of the claimed display device.

Independent claim 1 is further indefinite as it is not clear to which of the four previously defined surfaces (i.e. the “incident surface” of line 4, the “surface” of line 8, the “reflective surface” of line 9, and the “outgoing surface” of line 12) is the phrase “of the surface” (see line 14) attempting to refer back to.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the phrase “of the surface” in line 14 as attempting to refer back to the “reflective surface”.

Independent claim 1 is even further indefinite as the intended meaning of the phrase “the plurality of prisms are formed with a mutual difference between a first curvature of the surface on one side, the first curvature being of the reflective surface of a first prism arranged in a first sub-pattern included in the pattern among the plurality of prisms, and a second curvature of the surface on the one side, the second curvature being of a second prism arranged in a second sub-pattern that is included in the pattern and is different from the first sub-pattern, among the plurality of prisms” could not be 

Dependent claims 2 and 3 are rejected at least for their dependency on indefinite claim 1, as previously detailed. 

Independent claim 4 is rejected for substantially the same reasons previously detailed for independent claim 1.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.
CLAIM 1.	A display device comprising: 
a transparent light guide plate edge surface, and an output surface
facing the incident edge surface, the plurality of light sources being arranged along a longitudinal direction of the incident edge surface;

a first sub-pattern formed opposite the output surface,  first sub-pattern comprising at least one first prism having a first reflective surface configured to reflect light emitted from any of the plurality of light sources towards the output surfacethe first reflective surface having a first curvature; and 
a second sub-pattern formed on the surface of the light guide opposite the output surface, the second sub-pattern comprising at least one second prism having a second reflective surface configured to reflect light emitted from any of the plurality of light sources towards the output surface, the second reflective surface havingcurvature,
wherein the first and second sub-patterns form a main pattern.  

CLAIM 2.	The display device according to claim 1, wherein the first reflective surface of the first prism second reflective surface convex curve

CLAIM 3.	The display device according to claim 2, include a first light source and a second light source ofsecond reflective surface of the second prism is arranged to reflect light from each of the first light source and the second light source toward a same direction on the output surface

CLAIM 4.	A game machine comprising: 
a game machine main body; and 
a display device provided on a surface on a side opposed to a player on the game machine main body, wherein 

a transparent light guide plate edge surface, and an output surface
a plurality of light sources facing the incident edge surface, the plurality of light sources being arranged along a longitudinal direction of the incident edge surface;

a first sub-pattern formed opposite the output surface,  first sub-pattern comprising at least one first prism having a first reflective surface configured to reflect light emitted from any of the plurality of light sources towards the output surfacethe first reflective surface having a first curvature; and 
a second sub-pattern formed on the surface of the light guide opposite the output surface, the second sub-pattern comprising at least one second prism having a second reflective surface configured to reflect light emitted from any of the plurality of light sources towards the output surface, the second reflective surface havingcurvature,
wherein the first and second sub-patterns form a main pattern.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over MAAS et al. (U.S. Pat. 6,539,656) in view of PARKER et al. (U.S. Pat. 7,810,982).

Regarding independent claim 1, as best understood, MAAS et al. discloses a display device (as seen in Figure 1B) including a light guide plate 1 formed in a sheet shape (element 1 has a flat, elongated and thin shape, as seen in Figure 1B) with a transparent member 1 (element 1 is a transparent member, see line 66 and 67 of column 5), the light guide plate 1 being configured to display at least one pattern 27/28 (as seen in Figure 1B) and includes an incident surface 4 (as seen in Figure 1B) formed on one of side surfaces 2/3/4/14 (as seen in Figure 1B); and a plurality of light sources 5 (as seen in Figure 1B) opposed to the incident surface 4 (as seen in Figure 1B), the plurality of light sources 5 being arranged along a longitudinal direction of the incident surface 4 (as seen in Figure 1B), wherein the light guide plate 1 includes, on a surface 3 on one side of the light guide plate 1, a plurality of prisms 7/8 (as seen in Figure 1B) arranged in the pattern 27/28 (as seen in Figure 1B) and comprising a reflective surface 5 (as seen in Figure 1B) and incident into the light guide plate 1 from the incident surface 4 (as seen in Figure 1B), to be emitted from an outgoing surface 2 (as seen in Figure 1B) on another side of the light guide plate 1 (as seen in Figure 1B), and the plurality of prisms 7/8 include a first prism 7 (as seen in Figure 1B) arranged in a first sub-pattern 27 (as seen in Figure 1B) included in the pattern 27/28 (as seen in Figure 1B) among the plurality of prisms 7/8 (as seen in Figure 1B), and a second prism arranged in a second sub-pattern 28 (as seen in Figure 1B) that is included in the pattern 27/28 (as seen in Figure 1B) and is different from the first sub-pattern 27 (as seen in Figure 1B), among the plurality of prisms 7/8 (as seen in Figure 1B).  
MAAS et al. further discloses selecting the shape and arrangement of the prisms 7/8 to achieve a desired illumination output (see, for example, lines 27-67 of column 2), some of the preferred shapes being triangular prisms, tetrahedrons, quadrilateral pyramids and cones (see lines 21-27 of column 4).
MAAS et al. fails to explicitly disclose a first curvature of the reflective surface of one of the first prisms 7 being different than a second curvature of the reflective surface of one of the second prisms 8.
However, PARKER et al. discloses a transparent light guide plate 92 (as seen in Figure 25) including a light incident surface 95 (as seen in Figure 25), a light output surface (surface of opposite surface 52’, as seen in Figure 30), and a plurality of prisms 50” (as seen in Figure 30) formed on surface 52’ (as seen in Figure 30) and including a reflective surface 54’ (as seen in Figure 28); and a light source 26 (as seen in Figure 95 (as seen in Figure 25). PARKER et al. further discloses a plurality of different shapes for the prisms 50 (as seen in Figures 31-47), such shapes including both flat and rounded/curved reflective surfaces (as seen in Figures 31-47), with the shape, angular orientation, and position being selected to obtain a desired light output distribution from the light guide output surface (see lines 60-64 of column 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art shapes of the prisms 50 of PARKER et al. with the patented light guide plate 1 of MAAS et al., according to known methods, resulting in a combination of prisms 7/8 with reflective surfaces having different curvatures, to yield the predictable result of providing a desired light output distribution from the light guide 1 output surface 2 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 2, as best understood, the teachings of MAAS et al. and PARKER et al. disclose individually, or suggest when combined, all the limitations of the claim, as previously detailed, except the reflective surface of the first prism arranged in the first sub-pattern is formed to have a planar shape of the surface on one side, and the reflective surface of the second prism arranged in the second sub-pattern is formed to have a curved surface shape that is convex with respect to the incident surface, along the surface on one side.
However, MAAS et al. further discloses the reflective surface of the first prism 7 arranged in the first sub-pattern 27 is formed to have a planar shape of the surface on one side (as seen in Figure 1A); and PARKER et al. further discloses the prisms 50 95 (see Figures 31-47).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art shapes of the prisms 50 of PARKER et al. with the patented light guide plate 1 of MAAS et al., according to known methods, resulting in a combination of prisms 7/8 with reflective surfaces having different curvatures (such as flat and convex curvatures), to yield the predictable result of providing a desired light output distribution from the light guide 1 output surface 2 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 3, as best understood, the teachings of MAAS et al. and PARKER et al. disclose individually, or at least suggest when combined, all the limitations of the claim, as previously detailed, with MAAS et al. further disclosing a first light source 5 and a second light source 5 among the plurality of light sources 5 emit light having mutually different colors (see lines 30-32 of column 6), the first prism 7 is arranged with the reflective surface of the first prism 7 facing the first light source 5, and the reflective surface of the second prism 8 is arranged to reflect light from each of the first light source 5 and the second light source 5 toward a same direction on the outgoing surface side 2 on another side (as seen in Figure 1A).  

Regarding independent claim 4, as best understood, MAAS et al. discloses a display device (as seen in Figure 1B) including a light guide plate 1 formed in a sheet shape (element 1 has a flat, elongated and thin shape, as seen in Figure 1B) with a transparent member 1 (element 1 is a transparent member, see line 66 and 67 of 1 being configured to display at least one pattern 27/28 (as seen in Figure 1B) and includes an incident surface 4 (as seen in Figure 1B) formed on one of side surfaces 2/3/4/14 (as seen in Figure 1B); and a plurality of light sources 5 (as seen in Figure 1B) opposed to the incident surface 4 (as seen in Figure 1B), the plurality of light sources 5 being arranged along a longitudinal direction of the incident surface 4 (as seen in Figure 1B), wherein the light guide plate 1 includes, on a surface 3 on one side of the light guide plate 1, a plurality of prisms 7/8 (as seen in Figure 1B) arranged in the pattern 27/28 (as seen in Figure 1B) and comprising a reflective surface (surface of elements 7 and 8 facing elements 5, as seen in Figure 1A) configured to reflect light emitted from any of the plurality of light sources 5 (as seen in Figure 1B) and incident into the light guide plate 1 from the incident surface 4 (as seen in Figure 1B), to be emitted from an outgoing surface 2 (as seen in Figure 1B) on another side of the light guide plate 1 (as seen in Figure 1B), and the plurality of prisms 7/8 include a first prism 7 (as seen in Figure 1B) arranged in a first sub-pattern 27 (as seen in Figure 1B) included in the pattern 27/28 (as seen in Figure 1B) among the plurality of prisms 7/8 (as seen in Figure 1B), and a second prism arranged in a second sub-pattern 28 (as seen in Figure 1B) that is included in the pattern 27/28 (as seen in Figure 1B) and is different from the first sub-pattern 27 (as seen in Figure 1B), among the plurality of prisms 7/8 (as seen in Figure 1B).  
MAAS et al. further discloses selecting the shape and arrangement of the prisms 7/8 to achieve a desired illumination output (see, for example, lines 27-67 of column 2), some of the preferred shapes being triangular prisms, tetrahedrons, quadrilateral pyramids and cones (see lines 21-27 of column 4).
7 being different than a second curvature of the reflective surface of one of the second prisms 8.
However, PARKER et al. discloses a transparent light guide plate 92 (as seen in Figure 25) including a light incident surface 95 (as seen in Figure 25), a light output surface (surface of opposite surface 52’, as seen in Figure 30), and a plurality of prisms 50” (as seen in Figure 30) formed on surface 52’ (as seen in Figure 30) and including a reflective surface 54’ (as seen in Figure 28); and a light source 26 (as seen in Figure 25)  facing the light incident surface 95 (as seen in Figure 25). PARKER et al. further discloses a plurality of different shapes for the prisms 50 (as seen in Figures 31-47), such shapes including both flat and rounded/curved reflective surfaces (as seen in Figures 31-47), with the shape, angular orientation, and position being selected to obtain a desired light output distribution from the light guide output surface (see lines 60-64 of column 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art shapes of the prisms 50 of PARKER et al. with the patented light guide plate 1 of MAAS et al., according to known methods, resulting in a combination of prisms 7/8 with reflective surfaces having different curvatures, to yield the predictable result of providing a desired light output distribution from the light guide 1 output surface 2 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include the Prior Art display device of MAAS et al., as previously modified by PARKER et al., in a conventional game machine, to obtain the predictable result of providing such game machine with a display device capable of producing a plurality of images, as per the teachings of both MAAS et al. and PARKER et al. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dixon (U.S. Pat. 2,223,409), Frois (U.S. Pat. 4,244,130), Scheve (U.S. Pat. 4,715,137), Ching Hwei (U.S. Pat. 5,177,889), Ashall (U.S. Pat. 5,390,436), Fisher (U.S. Pat. 6,217,186), Parker et al. (U.S. Pat. 7,226,196), Urtiga et al. (U.S. Pat. 8,764,266), Fukui et al. (U.S. Pat. 9,903,996), Liang et al. (U.S. Pat. App. Pub. 2020/0074895), and Takagi (U.S. Pat. 10,690,830) disclose display devices including a housing, light guide coupled to the housing, a light source projecting light into an edge surface of the light guide, a plurality of prism elements provided on one of the major surfaces of the light guide, such prism elements shaped to redirect light incident on the edge surface towards an output surface of the light guide opposite the prism elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875